                Case 7:19-cr-00157-DC Document 1 Filed 07/03/19 Page 1 of 1
     Pl[^£[Jase3:15-cr-01700-DCG Document 168 Filed 07/02/19 Page<fp^l/piiS
     JUL 0 3 2019
aERK;                       IN THE UNITED STATES DISTRICT COURT
                'craERK
WESTER
                 OFTEXAS         WESTERN DISTRICT OF TEXAS
BY

     UNITED srmm of america                               §
                                                          §                                      •K ^
     V,                                                   §   No.   EP-15-CR-01700DiCG(1)

     Michelle ileen Booth                                 I         Ho:|^-ce-l'57

                                  TRANSFER OF JURISDICTION

            On this day came on to be considered the above-styled and numbered cause. The

     Defendant was sentenced to forty-eight (48) months custody followed by a five (5) year

     term of supervised release, on October 17, 2016, for the offense of Conspiracy to Sex

     Traffic Persons in violation of 18 U.S.C. § 1594. Since commencement of her supervision

     term Booth has been supervised in the Western District of Texas, Midland, Division and

     does not plan to return to the El Paso area.

            It is therefore ORDERED that the above-styled and numbered cause be, and it is

     hereby, TRANSFERRED to the Midland Division of the Western District of Texas.

            It is further ORDERED that the U.S. Clerk's Office in El Paso, Texas, transfer the

     file to the U.S. Clerk's Office in Midland, Texas.



            SIGNED AND ENTERED this /^davof                             20 \9 .

                                                    DavicrC/ Guaderrama, U.S. District Judge
